Title: From George Washington to John Augustine Washington, 5–9 August 1777
From: Washington, George
To: Washington, John Augustine



Dear Brother
German Town near Philada Augt 5[–9]th 1777.

Your favors of the 21st of June from Westmoreland, and 10th Ulto from Fredericksburg, are both to hand—Since Genl Howes remove from the Jerseys, the Troops under my Command have been More harrassed by Marching, & Counter Marching, than by any thing that has happen’d to them in the course of the Campaign.
After Genl Howe had Imbarkd his Troops, the presumption that he woud operate upon the North River, to form a junction with General Burgoyne, was so strong, that I removed from Middle Brook to Morristown, & from Morristown to the Clove (a narrow pass leading through the Highlands) about 18 Miles from the River—Indeed, upon some pretty strong presumptive evidence, I threw two divisions over the North River. In this Situation we lay till about the 24th Ulto; when Receiving certain Information that the Fleet had actually Saild from Sandy hook (the outer point of New York harbour) and the concurring Sentiment of every one, (tho I acknowledge my doubts of it were strong) that Philadelphia was the object we counter Marchd—and got to Coryells Ferry on the Delaware (abt 33 Miles above the City) on the 27th where I lay till I receiv’d Information from Congress that the Enemy were actually at the Capes of Delaware—This brought us in great haste to this place for defence of the City, but in less than 24 hours

after our arrival we got Accts of the disappearance of the Fleet on the 31st; since which nothing having been heard of them, we remain here in a very irksome state of Suspence. Some imagining that they are gone to the Southward, whilst a Majority (in whose opinion upon this occasion I concur) are satisfied they are gone to the Eastward. The fatigue however, & Injury, which Men must Sustain by long Marches in such extreme heat as we have felt for the last five days, must keep us quiet till we hear something of the destination of the Enemy.
I congratulate you very sincerely on the happy passage of my Sister and the rest of your Family, through the Small pox—Surely the daily Instances which present themselves, of the amazeing benefits of Inoculation must make converts of the most rigid opposers, and bring on a repeal of that most impolitic Law which restrains it.
Our Affairs to the Northward have taken a turn not more unfortunate, than unexpected—the public Papers will convey every information that I can on this Subject—to these therefore I shall refer, with this addition, that a public enquiry is order’d into the conduct of the Genl Officers in that department; which will give them an oppertunity of Justifying their conduct, or the publick one of making examples. This however will not remove the misfortune; for certain it is, that this affair has cast a dark shade upon a very bright prospect; our Accts from that Quarter being very gloomy—But some reinforcements being sent up & some good Officers, it is to be hoped the cloud will, in time, dispel. One thing, absolutely necessary, is, that all the Gentleman, in every State, should exert themselves to have their quota of Troops compleated; for believe me, the whole are most shamefully deficient.
I have from the first, been among those few who never built much upon a French War—I ever did, and still do think they never meant more than to give us a kind of underhand assistance, that is, to supply us with Arms &ca for our Money, & Trade—this may indeed, if G.B. has spirit & strength to resent it, bring on a War; but the declaration, if on either side, must, I am convinced, come from the last mentioned power.
I have taken Colo. P. P. Thornton into my Family as an extra Aid—this I dare say his own merit, as well as the great worth of his Father, well entitles him to. My love and best Wishes are presented to my Sister, & the rest of your Family, & with sincerest Affection believe & be assured, I am Dr Sir Yr

Go: Washington


P.S. Augt 9th being disappointed in sendg of this Letter, I have to add that we have no further Acct of the Enemys Fleet, & therefore concluding that they are gone to the Eastward we have again turned our Faces that way & shall move slow till we get some acct of it.

